                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-3404 PA (GJSx)                                         Date    May 1, 2019
 Title             Jason Houston v. Johnson and Johnson, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        The Court is in receipt of a Notice of Removal filed by defendants Johnson & Johnson and
Johnson & Johnson Consumer, Inc. (collectively, the “Defendants”) on April 26, 2019. (Docket No. 1.)
Defendants are attempting to remove an action commenced by plaintiff Jason Houston (“Plaintiff”), in
Santa Clara County Superior Court on April 3, 2018. Defendants assert that this Court has subject
matter jurisdiction on the basis of a pending bankruptcy proceeding in the District of Delaware. See 28
U.S.C. § 1452(a).

        Federal courts are of limited jurisdiction, having subject matter jurisdiction only over matters
authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A “strong presumption” against removal
jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992). In seeking removal, the
defendant bears the burden of proving that jurisdiction exists. Scott v. Breeland, 792 F.2d 925, 927 (9th
Cir. 1986).

         28 U.S.C. § 1452(a) allows a party to “remove any claim or cause of action in a civil action to the
district court for the district where such action is pending” if the district court has jurisdiction of the
claim or cause of action under 28 U.S.C. § 1334. Section 1334(b) vests district courts with “original but
not exclusive jurisdiction of all civil proceedings arising under title 11 or arising in or related to cases
under title 11.” Once a claim is removed pursuant to 28 U.S.C. § 1452(a), the court to which the claim
has been removed “may remand such claim or cause of action on any equitable ground.” 28 U.S.C. §
1452(b). An order remanding an action pursuant to § 1452(b) “is not reviewable by appeal or otherwise
by the court of appeals under section 158(d), 1291, or 1292 [of Title 28] of by the Supreme Court.” Id.
Section 1452(b)’s “‘any equitable ground’ remand standard is an unusually broad grant of authority. It
subsumes and reaches beyond all of the reasons for remand under nonbankruptcy removal
statutes. . . . At bottom, the question is committed to the sound discretion of the . . . judge.” McCarthy
v. Prince, 230 B.R. 414, 417 (B.A.P. 9th Cir. 1999).

       In assessing whether “equitable grounds” exist to remand actions removed under § 1452, courts
have looked to a number of factors:

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
                                                                                                         JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
     Case No.   CV 19-3404 PA (GJSx)                                          Date   May 1, 2019
     Title      Jason Houston v. Johnson and Johnson, et al.

                 These factors have included, among other things, judicial economy, comity
                 and respect for state law decision-making capabilities, the impact that
                 remand would have upon the orderly administration of the debtor’s
                 bankruptcy case, the effect of bifurcating claims and parties to an action
                 and the possibilities of inconsistent results, the predominance of state law
                 issues and nondebtor parties, and the extent of any prejudice to nondebtor
                 parties.

In re TIG Ins. Co., 264 B.R. 661, 665–66 (Bankr. S.D. Cal. 2001) (citing W. Helicopters, Inc. v. Hiller
Aviation, Inc., 97 B.R. 1, 2 (E.D. Cal. 1988)). “Because Section 1452(b) affords ‘an unusually broad
grant of authority,’ any one of the relevant factors may provide a sufficient basis for equitable remand.”
Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 447 B.R. 302, 310 (C.D. Cal. 2010) (quoting
In re Roman Catholic Bishop of San Diego, 374 B.R. 756, 761 (Bankr. S.D. Cal. 2007)).

        Here, Plaintiff sues Defendants and Imerys Talc America, Inc. (“Imerys”), the talc powder
supplier, in state court for allegedly exposing decedent Mary E. Wright (“Decedent”) to cancer-causing
talcum powder. Plaintiff claims the talcum powder caused Decedent’s ovarian cancer and wrongful
death. On February 13, 2019, Imerys commenced Chapter 11 bankruptcy proceedings in the United
States Bankruptcy Court for the District of Delaware. Defendants argue that this case is related to that
bankruptcy pursuant to 28 U.S.C. § 1334, and thus, that the Court has jurisdiction under § 1452.1/ Even
if the Court may have jurisdiction over the action, the Court concludes that equitable grounds support
remand.

         Plaintiff, a California resident, commenced this action in state court on April 3, 2018. Under
these circumstances, the Court concludes that it would be inequitable to require a local Plaintiff to
litigate his case in an inconvenient, out-of-district federal court. Plaintiff would be further prejudiced by
the removal of this action to federal court considering this action has been developing in state court for
nearly thirteen months. Furthermore, this case has been the subject of statewide coordinated proceedings
with hundreds of other actions in state court in which plaintiffs have claimed Defendants’ talcum
powder caused the users’ ovarian and/or fallopian tube cancer and resulting personal injury and wrongful
death. (See Judicial Council Coordination Proceedings, Case. No. 4872 “Johnson & Johnson Talcum
Powder Cases”.) The Johnson & Johnson Talcum Powder Cases have been coordinated since August
2016, and this action was added to the coordinated cases on May 4, 2018, approximately one year ago.
Coordination of these pretrial proceedings has greatly benefitted all parties by ensuring the cases move
forward efficiently, including by allowing plaintiffs to file a standardized, master complaint and creating



1/
       Defendants have filed a Motion to Fix Venue for Claims Related to Imerys’ Bankruptcy under 28
U.S.C. §§ 157(b)(5) and 1334(b) in the United States District Court for the District of Delaware, which
includes state court claims. (See In re: Imerys Talc America, Inc., 19-mc-103.)
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 3
                                                                                                        JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-3404 PA (GJSx)                                         Date    May 1, 2019
 Title          Jason Houston v. Johnson and Johnson, et al.

the mechanism for coordinating discovery. Coordinating these actions also helps to avoid inconsistent
rulings, which additionally weighs in favor of this Court exercising its discretion to remand this action.

       Because Plaintiff asserts only California state law claims against Defendants, comity also favors
remand. See Estate of Scott v. Cervantes, No. CV 08-03293 MMM (CWx), 2008 WL 11337657, at *4
(C.D. Cal. July 29, 2008) (“Where issues of state law predominate, comity . . . favors remand.”); see also
McCarthy, 230 B.R. at 418 (“State courts are, by definition, fully competent to resolve disputes
governed by state law.”). Finally, judicial economy supports remand. The state court has already
considered these state law claims for nearly thirteen months, so litigating this case in federal court will
needlessly duplicate judicial resources.

      For all of the foregoing reasons, the equities favor remanding this action. The action is hereby
remanded to the Los Angeles County Superior Court, Case No. JCCP4872.

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 3 of 3
